United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1370
                        ___________________________

          Laurence Elena Maravilla; William Enrique Castro-Maravilla,

                            lllllllllllllllllllllPetitioners,

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States,

                            lllllllllllllllllllllRespondent,
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: August 11, 2017
                              Filed: August 16, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       Salvadoran citizens Laurence Elena Maravilla and her minor son, William
Enrique Castro-Maravilla (William) petition for review of an order of the Board of
Immigration Appeals (BIA) dismissing their appeal from an immigration judge’s
(IJ’s) decision. Petitioners challenge the denial of Maravilla’s requests for asylum
and withholding of removal, based on her membership in certain particular social
groups, and they challenge the IJ’s denial of both Maravilla’s and William’s requests
for relief under the Convention Against Torture (CAT).1 Petitioners contend (1) the
agency erroneously concluded that Maravilla did not show one central reason
members of a gang targeted her for extortion was because she was the mother of a
boy the gang members sought to recruit; (2) the BIA engaged in impermissible fact-
finding when it discussed the IJ’s findings; and (3) the agency disregarded significant
evidence when it concluded that petitioners failed to show it was more likely than not
that a public official would consent or acquiesce to their torture. We determine that
the BIA’s discussion did not reflect impermissible fact-finding, and we conclude that
substantial evidence supports the agency’s denial of relief. See Fesehaye v. Holder,
607 F.3d 523, 526 (8th Cir. 2010).

       First, we conclude that Maravilla failed to establish that her membership in any
of her proposed groups was at least one central reason for the extortion she
experienced and the future harm she fears. See Matter of L-E-A-, 27 I. & N. Dec. 40,
43-46 (BIA 2017) (interpreting “one central reason” test for nexus in asylum); cf.
Cambara-Cambara v. Lynch, 837 F.3d 822, 826 (8th Cir. 2016) (affirming denial
based on lack of nexus between harm and status as family members). Because
Maravilla did not meet her burden of proof for asylum, she necessarily could not
satisfy withholding of removal’s higher standard. See Ngugi v. Lynch, 826 F.3d 1132,
1139 (8th Cir. 2016). Finally, as to petitioners’ CAT claim, we agree there was
insufficient evidence that the government would torture them or acquiesce in any
torture. See Cambara-Cambara, 837 F.3d at 826-27. The petition for review is
denied. See 8th Cir. R. 47B.
                        ______________________________




      1
      Petitioners’ brief makes no arguments regarding William’s asylum and
withholding-of removal claims; thus, they are abandoned. See Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-